Exhibit 10.B

 

SUPPLEMENTAL RETIREMENT PLAN

FOR EXECUTIVES OF

CARPENTER TECHNOLOGY CORPORATION

 

EFFECTIVE DECEMBER 13, 1979

AS AMENDED THROUGH

JANUARY 1, 2004



--------------------------------------------------------------------------------

SUPPLEMENTAL RETIREMENT PLAN

FOR EXECUTIVES OF

CARPENTER TECHNOLOGY CORPORATION

 

Effective December 13, 1979

As Amended through January 1, 2004

 

1. Purpose

 

The purpose of this Plan is to attract, retain and motivate designated employees
of Carpenter Technology Corporation (the “Corporation”) who are Participants in
the Plan by providing supplemental pension and death benefits to enhance their
economic security during their active careers with the Corporation and in
Retirement.

 

2. Definitions

 

  (A) “Annual Base Formula Retirement Benefit” shall mean the annual benefit
computed to measure total annual retirement income after normal Retirement age,
as provided in Section 6.

 

  (B) “Annual Supplemental Retirement Benefit” shall mean the annual benefit to
be paid from the Plan, as provided in Section 7, and shall be paid in accordance
with the provisions of Section 5.

 

  (C) “Board” shall mean the Board of Directors of Carpenter Technology
Corporation.

 

  (D) “Disabled” shall mean totally disabled as described in, and which results
in, the Participant’s eligibility to receive benefits under the Corporation’s
Long Term Disability Plan.

 

  (E) “Five-Year Calculation Period” shall mean the five calculation periods
created under the definition of “average monthly earnings” found in the General
Retirement Plan used to determine such average.

 

  (F) “Former Participant” shall mean any person who has previously been a
Participant in this Plan and was either (i) a Participant for at least three
years or (ii) an employee of the Company for at least ten years.

 

  (G) “General Retirement Plan” shall mean the Corporation’s “General Retirement
Plan for Employees of Carpenter Technology Corporation” as in effect on the last
date of a Participant’s employment with the Corporation as a participant under
the General Retirement Plan.

 

  (H) “Participant” shall mean any person included in the Plan, as provided in
Section 3 and shall also mean a Former Participant except as otherwise provided
in Section 6.

 

  (I) “Plan” shall mean the Supplemental Retirement Plan for Executives of
Carpenter Technology Corporation.



--------------------------------------------------------------------------------

  (J) “Retirement” shall mean the date of retirement as defined in the General
Retirement Plan.

 

  (K) “Spouse” shall mean the Participant’s spouse as defined in section
4.5(a)(1) of the General Retirement Plan.

 

3. Participants

 

Participants in the Plan will consist of such employees of the Corporation as
the Board in its sole discretion may from time to time designate. Participation
in the Plan will terminate only

 

  (A) upon termination of employment of a Participant for any reason other than
Retirement under conditions where benefits are payable under Section 7 (except
that a Former Participant shall be eligible to receive any previously accrued
benefit under this Plan), or

 

  (B) when further participation is canceled by the Board (except that a Former
Participant shall be eligible to receive any previously accrued benefit under
this Plan), or

 

  (C) when a Participant performs services for the Corporation solely as an
independent contractor or consultant (except that such Participant shall
continue to receive any previously accrued benefit under this Plan), or

 

  (D) notwithstanding anything to the contrary contained in (A), (B) or (C)
above, when a Participant competes with the Corporation as provided in the
Supplemental Retirement Agreement referenced in Section 4 hereof, (in which case
no further payments will be made under the Plan).

 

4. Supplemental Retirement Agreement

 

Each Participant, as a condition precedent to becoming a Participant, will enter
into an agreement with the Corporation, in a form supplied by and satisfactory
to the Corporation, which will, inter alia,

 

  (A) set forth the provisions of the benefits of this Plan,

 

  (B) permit the Corporation, in its sole discretion, to insure the
Participant’s life under an individual life insurance policy in which the
Corporation is the owner and beneficiary at no cost to the Participant, and

 

  (C) contain a noncompetition provision.



--------------------------------------------------------------------------------

5. Benefits

 

  (A) Each Participant who shall retire under the conditions set forth in
Section 7 will receive a monthly Annual Supplemental Retirement Benefit paid
from the general assets of the Corporation for a period of fifteen years
commencing as provided herein.

 

The initial payment shall be made on or about the first of the month following
the Participant’s Retirement, or, at the election of a Disabled Participant,
commencing upon any subsequent monthly payment date which occurs while the
Participant remains Disabled, but in no event later than the month following the
earlier of the Participant’s cessation of disability or the attainment of age
65.

 

  (B) In the event of the death of a Participant after Retirement and before the
entire number of said monthly payments have been paid, such remaining unpaid
monthly payments will be paid to the last beneficiary designated in writing by
the Participant to, and received by, the Pension Board or, in the absence or
failure of any such designation or the designated beneficiary fails to survive
for the said fifteen year period, to the surviving Spouse of the Participant, or
in the absence of such Spouse, to the Participant’s estate.

 

In the event the designated beneficiary fails to survive and the Participant’s
Spouse does not survive for the said fifteen years, the Pension Board may elect
to make a lump sum payment of the unpaid amount to the Participant’s estate, or
the Spouse’s estate, or the beneficiary’s estate, as the Pension Board may
determine in its sole discretion to be fair and equitable, said lump sum payment
being the present value of the remaining payments, determined in accordance with
the average rate of interest published by the Pension Benefit Guaranty
Corporation for immediate annuities for the 36 months immediately preceding the
date of such payment.

 

  (C) In the event of the death of a Participant before Retirement when the
Participant would have been eligible to receive retirement benefits under either
Section 7(A) or 7(B), the Normal or Early Supplemental Retirement Benefit to
which the Participant would have been entitled had he retired on the date of his
death will be paid to the last beneficiary designated in writing by the
Participant to, and received by, the Pension Board or, in the absence or failure
of any such designation or the designated beneficiary fails to survive for the
said fifteen year period, to the surviving Spouse of the Participant, or, in the
absence of such Spouse, to the Participant’s estate.

 

Such benefit will be determined as of the date of death of the Participant and
will be paid in accordance with the payment procedures in Section 5(A).

 

In the event the designated beneficiary fails to survive and the Participant’s
Spouse does not survive for the said fifteen years, the Pension Board may elect
to make a lump sum payment of the unpaid amount to the Participant’s estate, or
the Spouse’s estate, or the beneficiary’s estate, as the Pension Board may
determine in



--------------------------------------------------------------------------------

its sole discretion to be fair and equitable, said lump sum payment being the
present value of the remaining payments, determined in accordance with the
average rate of interest published by the Pension Benefit Guaranty Corporation
for immediate annuities for the 36 months immediately preceding the date of such
payment.

 

  (D) No benefit payable under this Plan shall be subject in any way to
alienation, sale, transfer, assignment, pledge, attachment, garnishment,
execution, or encumbrance of any kind, and any attempt to accomplish the same
shall be void and of no effect.

 

6. Annual Base Formula Retirement Benefit

 

The Annual Base Formula Retirement Benefit shall be calculated at the date of
Retirement or in the case of a Former Participant at the termination of
participation and will be equal to

 

  (A) the Participant’s or Former Participant’s average annual earnings
calculated by multiplying the “average monthly earnings” (as determined for
pension purposes under the General Retirement Plan) by 12 (or in the event the
Participant or Former Participant has insufficient service to create a Five-Year
Calculation Period, the average annual earnings calculated from such years of
service and fractions thereof, rounded to the nearest month) [in either event,
if the Participant (1) had eligible compensation reduced under the General
Retirement Plan to comply with section 401(a)(17) of the Internal Revenue Code
of 1986, and the regulations thereunder, as amended, or (2) has deferred
compensation under any deferred compensation plan of the Corporation, other than
any deferred compensation previously included in the definition of “earnings”
contained in the General Retirement Plan, or (3) voluntarily waived bonus
payments in Fiscal 2002 under the Corporation’s Executive Annual Compensation
Plan (“EACP”), or (4) was granted an award of restricted shares in lieu of cash
payments under the EACP for Fiscal 2004, such reduced, deferred, waived and/or
granted compensation shall be added (in the case of the stock grant, the cash
equivalent of the share value at the close of the market on the last day of
Fiscal 2004 shall be used), for the sole purpose of determining the benefit
under this Section, to the Participant’s earnings in the year the Participant
would have been credited with such earnings under the General Retirement Plan
but for such reduction, deferral, waiver and/or grant],

 

  (B) multiplied by a percentage which is

 

  (1) five percent for each year of service, or fraction thereof, with the
Corporation up to a maximum of ten years, that an individual has been designated
a Participant in this Plan, plus

 

  (2) for each additional year that the Participant accrues a benefit under
paragraph 3.3 of the General Retirement Plan, 1.3 percent for each additional
year of service during the first 20 years of Continuous Service (as defined in
the General Retirement Plan) and 1.4 percent for each other additional year of
service or fraction thereof;



--------------------------------------------------------------------------------

provided, however, that the aggregate of the percentages of this Subparagraph
6(B) shall not exceed the sum of 60% plus one-quarter percent per year for each
year or fraction thereof for such service exceeding 30 years,

 

  (C) reduced by the sum of the following (such reduction to commence and be
fixed as of the respective calculation dates hereinafter stated):

 

  (1) the Participant’s accrued pension benefits calculated to be payable from
any other defined benefit pension plans provided by the Corporation or its
subsidiaries (including but not limited to the General Retirement Plan, the
Benefit Equalization Plan, the Earnings Adjustment Plan, the Officers’
Supplemental Retirement Plan, or any replacement or successor pension plans) as
of the respective date or dates of earliest entitlement (including the
application of any early retirement factor) or, if later, the date of retirement
under such pension plans, before any actuarial reduction for option election or
conversion in Appendix I of the General Retirement Plan to a life annuity;
provided, however, that any such reduction shall not include the portion of any
other pension benefit resulting from the Participant’s express contribution or
any Increased Benefit calculated under paragraph 3.6 of the General Retirement
Plan, nor any benefits attributable to a defined contribution entitlement and

 

  (2) the amount of the Primary Social Security Retirement Benefit calculated to
be payable as of the date of earliest entitlement or, if later, the date of
Retirement hereunder.

 

7. Annual Supplemental Retirement Benefits

 

  (A) Normal Retirement.

 

  (1) A Participant shall receive upon Retirement a Normal Supplemental
Retirement Benefit if he has attained (a) age 62 or older with five or more
years of service with the Corporation or its subsidiaries, or (b) thirty years
of service with the Corporation or its subsidiaries.

 

  (2) The amount of such benefit will be the Annual Base Formula Retirement
Benefit, as set forth in Section 6.

 

  (B) Early Retirement.

 

  (1) In the event of Retirement before attainment of eligibility for Normal
Retirement, a Participant shall receive an Early Supplemental Retirement benefit
as of the same month the Participant commences monthly benefits from the General
Retirement Plan or, in the case of a Participant who elects a lump sum under the
General Retirement Plan, any month elected by the Participant that does not
precede the earliest month in which monthly benefits could have commenced from
the General Retirement Plan in the absence of such lump sum election.



--------------------------------------------------------------------------------

  (2) The amount of such benefit will be equal to the Annual Base Formula
Retirement Benefit, as set forth in Section 6(A) and 6(B), reduced to its
equivalent actuarial value from age 62 to the date of initial payment to the
Participant based on the early retirement factors in paragraph 3.3(c)(2) of the
General Retirement Plan, and subsequently adjusted for any further reduction
required under Section 6(C).

 

  (C) Mutual Consent Retirement.

 

  (1) A Participant shall receive upon Retirement hereunder with ten or more
years’ service with the Corporation or its subsidiaries, a Mutual Consent
Retirement if: (a) he is entitled to retire with monthly payments under the
General Retirement Plan that are concurrent with benefits under this Plan, and
(b) both the Participant and the Corporation agree that his Retirement under
this Plan would be mutually beneficial.

 

  (2) The amount of such benefit will be the Annual Base Formula Retirement
Benefit, as set forth in Section 6.

 

  (D) Notwithstanding anything to the contrary contained in this Plan, no
Participant, Spouse or other beneficiary may become entitled to benefits under
this Plan without the Participant or Former Participant first completing five
consecutive years of service with the Corporation or its subsidiaries, unless
otherwise provided in writing and expressly authorized by Board approval.

 

8. General Provisions

 

  (A) The administration of this Plan shall be by the Pension Board appointed by
the Board under the provisions of the General Retirement Plan. Any
interpretation of this Plan shall be by the Human Resources Committee of the
Board.

 

  (B) The benefits provided by this Plan will be paid from the general assets of
the Corporation or otherwise as the Board may from time to time determine.

 

  (C) The Board or, when so designated by the Board, the Human Resources
Committee reserves the right at any time to modify or amend in whole or in part
any or all of the provisions of the Plan, subject to the provisions of the
Supplemental Retirement Agreement between the Corporation and each Participant.